DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/15/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

CLAIM INTERPRETATION
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


4. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 

Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1-5, 7-8, 15, 21-25, 27-28, 35-40, 42-43 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US-PGPUB 2014/0347532). 
Regarding claim 1, Kang discloses an apparatus (Electronic device 30; see fig. 14 and paragraph 0076), comprising:   
 	an image sensor (Image sensor 100; see figs. 1, 14 and paragraphs 0035-0036, 0076) comprising a plurality of pixels (Pixels 15; see figs. 1, 14 and paragraph 0036), the plurality of pixels including a set of pixels configurable to be imaging pixels or focus pixels (Multiple pixels of the unit pixels 115a, 115b, and 115c can operate as image detection pixels 115a and 115b, and some pixels can include lower-efficiency pixels.  The lower-efficiency pixels can be configured as focus detection pixels; see paragraph 0038), the image sensor configured to generate image data of a scene based on received light at the plurality of pixels (Each of unit pixels 115a, 115b, and 115c includes a light-receiving region 15. The light-receiving regions 15 can be photoelectric conversion regions that detect light and an image for conversion into an electric signal, and deliver the electric signal corresponding to information of the detected image to the interconnection regions 13; see paragraphs 0036-0037); and 
 	a processor coupled to the image sensor (Controller 31; see fig. 14 and paragraphs 0097, 0099) and configured to: 
 	receive first image data of a first frame of the scene (Captured screen of the image sensor; see fig. 12 and paragraphs 0020, 0066-0068. Start photographing at step 311; see fig. 15 and paragraph 0104); 
 	determine at least one region of interest or region of non-interest of the first frame (A region corresponding to at least a part of a human body, for example, a face or the whole body, can be set as the ROI in the image region I; see fig. 13 and paragraph 0068. The ROI is set to be different according to the photographing mode or the 
 	select, based on the determined at least one region of interest or region of non-interest, a subset of the set of pixels to be focus pixels (Activate or deactivate pixels 115c in accordance to the ROI; see paragraph 0071. Setting the ROI with the setting of first pixel group, steps 312, 313; fig. 15 and paragraph 0106); and 
 	cause the selected subset of the set of pixels to operate as focus pixels (The focusing state is detected with the phase-difference focus detection pixels 115c disposed in the ROI. The controller of the electronic device detects the focusing state at a capturing time according to the information detected from the phase-difference focus detection pixels 115c disposed in the ROI; see fig. 13 and paragraphs 0071, 0073-0074. Detect focusing state at operation 317; see fig. 15 and paragraph 0110). 

 	Regarding claim 2, Kang discloses everything claimed as applied above (see claim 1). In addition, Kang discloses the processor is further configured to: receive, from the image sensor, second image data of a second frame, the second image data including focus data from the selected subset of the set of pixels and imaging data from the remaining pixels of the plurality of pixels (Receiving image information from the first, second and third pixel group; see fig. 15 and paragraphs 0109-0112). 

 	Regarding claim 3, Kang discloses everything claimed as applied above (see claim 2). In addition, Kang discloses a lens assembly configured to focus the received light on the image sensor, wherein the processor is configured to shift the lens 

 	Regarding claim 4, Kang discloses everything claimed as applied above (see claim 1). In addition, Kang discloses the processor is configured to select the subset of the set of pixels to be focus pixels based on a determined region of interest by: increasing a density of focus pixels associated with the determined region of interest from a first density of focus pixels associated with the determined region of interest when the first image data is received to a second density of focus pixels (Activating focus detection pixels 115c only in the ROI and deactivating pixels 115c out of the ROI; see fig. 13 and paragraphs 0071, 0073. Thus, ROI becomes a high density focus pixels area). 

 	Regarding claim 5, Kang discloses everything claimed as applied above (see claim 4). In addition, Kang discloses the processor is configured to determine a density of focus pixels associated with the determined region of interest based on a target item identified in the determined region of interest (A region corresponding to at least a part of a human body, for example, a face or the whole body, can be set as the ROI in the image region I; see fig. 13 and paragraph 0068. Thus, identifying a face and assigning the face as a target item with high density focus pixels). 
claim 7, Kang discloses everything claimed as applied above (see claim 1). In addition, Kang discloses the processor is configured to select the subset of the set of pixels to be focus pixels based on a determined region of non-interest by: decreasing a density of focus pixels associated with the determined region of non- interest from a first density of focus pixels associated with the determined region of non- interest when the first image data is received to a second density of focus pixels (Deactivating focus detection pixels 115c outside the ROI; see fig. 13 and paragraphs 0071, 0073. Thus, the region outside the ROI becomes a lower density focus pixels area).   

 	Regarding claim 8, Kang discloses everything claimed as applied above (see claim 7). In addition, Kang discloses the processor is configured to cause pixels in the set of pixels associated with the determined region of non-interest to operate as imaging pixels (Using the second and third pixel group as imaging pixels with different exposure settings and once the focusing state is optimized, the controller 31 combines the image information detected from the pixels 115 to acquire one complete image at operation 319 and terminates photographing at operation 321; see fig. 15 and paragraphs 0109, 0112). 

 	Regarding claim 15, Kang discloses everything claimed as applied above (see claim 1). In addition, Kang discloses the processor is further configured to: receive information indicating the at least one region of interest or region of non- interest of the first frame, and wherein the processor is configured to determine the at least one region (Receiving information about the face and body parts in an image and setting the detected face/body as the ROI; see fig. 13 and paragraph 0068). 

   	Regarding claim 21, Kang discloses a method of operation for autofocus, comprising: 
 	receiving, from an image sensor (Image sensor 100; see figs. 1, 14 and paragraphs 0035-0036, 0076), first image data of a first frame of a scene (Captured screen of the image sensor; see fig. 12 and paragraphs 0020, 0066-0068. Start photographing at step 311; see fig. 15 and paragraph 0104), the image sensor comprising a plurality of pixels (Pixels 15; see figs. 1, 14 and paragraph 0036), the plurality of pixels including a set of pixels configurable to be imaging pixels or focus pixels (Multiple pixels of the unit pixels 115a, 115b, and 115c can operate as image detection pixels 115a and 115b, and some pixels can include lower-efficiency pixels.  The lower-efficiency pixels can be configured as focus detection pixels; see paragraph 0038), the image sensor configured to generate image data of the scene based on received light at the plurality of pixels (Each of unit pixels 115a, 115b, and 115c includes a light-receiving region 15. The light-receiving regions 15 can be photoelectric conversion regions that detect light and an image for conversion into an electric signal, and deliver the electric signal corresponding to information of the detected image to the interconnection regions 13; see paragraphs 0036-0037); 
 	determining at least one region of interest or region of non-interest of the first frame (A region corresponding to at least a part of a human body, for example, a face or 
 	selecting, based on the determined at least one region of interest or region of non- interest, a subset of the set of pixels to be focus pixels (Activate or deactivate pixels 115c in accordance to the ROI; see paragraph 0071. Setting the ROI with the setting of first pixel group, steps 312, 313; fig. 15 and paragraph 0106); and 
 	causing the selected subset of the set of pixels to operate as focus pixels (The focusing state is detected with the phase-difference focus detection pixels 115c disposed in the ROI. The controller of the electronic device detects the focusing state at a capturing time according to the information detected from the phase-difference focus detection pixels 115c disposed in the ROI; see fig. 13 and paragraphs 0071, 0073-0074. Detect focusing state at operation 317; see fig. 15 and paragraph 0110). 

 	Regarding claim 22, Kang discloses everything claimed as applied above (see claim 21). In addition, Kang discloses receiving, from the image sensor, second image data of a second frame, the second image data including focus data from the selected subset of the set of pixels and imaging data from the remaining pixels of the plurality of pixels (Receiving image information from the first, second and third pixel group; see fig. 15 and paragraphs 0109-0112).

claim 23, Kang discloses everything claimed as applied above (see claim 22). In addition, Kang discloses shifting a lens assembly to adjust the focus of the received light on the image sensor based on the second image data, the lens assembly configured to focus the received light on the image sensor (Once information about the focusing state is detected, the controller 31 controls focus adjustment of the lens mounted on the electronic device 30 through a separate process and focusing is optimized; see paragraphs 0111-0112 and fig. 15). 
 
 	Regarding claim 24, Kang discloses everything claimed as applied above (see claim 21). In addition, Kang discloses the subset of the set of pixels is selected to be focus pixels based on a determined region of interest by: increasing a density of focus pixels associated with the determined region of interest from a first density of focus pixels associated with the determined region of interest when the first image data is received to a second density of focus pixels (Activating focus detection pixels 115c only in the ROI and deactivating pixels 115c out of the ROI; see fig. 13 and paragraphs 0071, 0073. Thus, ROI becomes a high density focus pixels area). 
  
 	Regarding claim 25, Kang discloses everything claimed as applied above (see claim 24). In addition, Kang discloses determining a density of focus pixels associated with the determined region of interest based on a target item identified in the determined region of interest (A region corresponding to at least a part of a human body, for example, a face or the whole body, can be set as the ROI in the image region I; see fig. 

 	Regarding claim 27, Kang discloses everything claimed as applied above (see claim 21). In addition, Kang discloses the subset of the set of pixels is selected to be focus pixels based on a determined region of non-interest by: decreasing a density of focus pixels associated with the determined region of non- interest from a first density of focus pixels associated with the determined region of non- interest when the first image data is received to a second density of focus pixels (Deactivating focus detection pixels 115c outside the ROI; see fig. 13 and paragraphs 0071, 0073. Thus, the region outside the ROI becomes a lower density focus pixels area).   

 	Regarding claim 28, Kang discloses everything claimed as applied above (see claim 27). In addition, Kang discloses causing pixels in the set of pixels associated with the determined region of non-interest to operate as imaging pixels (Using the second and third pixel group as imaging pixels with different exposure settings and once the focusing state is optimized, the controller 31 combines the image information detected from the pixels 115 to acquire one complete image at operation 319 and terminates photographing at operation 321; see fig. 15 and paragraphs 0109, 0112).

 	Regarding claim 35, Kang discloses everything claimed as applied above (see claim 21). In addition, Kang discloses receiving information indicating the at least one region of interest or region of non-interest of the first frame, and determining the at least  (Receiving information about the face and body parts in an image and setting the detected face/body as the ROI; see fig. 13 and paragraph 0068).

	Regarding claim 36, Kang discloses an apparatus (Electronic device 30; see fig. 14 and paragraph 0076) for performing autofocus, comprising: 
 	means for receiving, from an image sensor (Image sensor 100; see figs. 1, 14 and paragraphs 0035-0036, 0076), first image data of a first frame of a scene (Captured screen of the image sensor; see fig. 12 and paragraphs 0020, 0066-0068. Start photographing at step 311; see fig. 15 and paragraph 0104), the image sensor comprising a plurality of pixels (Pixels 15; see figs. 1, 14 and paragraph 0036), the plurality of pixels including a set of pixels configurable to be imaging pixels or focus pixels (Multiple pixels of the unit pixels 115a, 115b, and 115c can operate as image detection pixels 115a and 115b, and some pixels can include lower-efficiency pixels.  The lower-efficiency pixels can be configured as focus detection pixels; see paragraph 0038), the image sensor configured to generate image data of the scene based on received light at the plurality of pixels (Each of unit pixels 115a, 115b, and 115c includes a light-receiving region 15. The light-receiving regions 15 can be photoelectric conversion regions that detect light and an image for conversion into an electric signal, and deliver the electric signal corresponding to information of the detected image to the interconnection regions 13; see paragraphs 0036-0037); 
 	means for determining at least one region of interest or region of non-interest of the first frame (A region corresponding to at least a part of a human body, for example, 
 	means for selecting, based on the determined at least one region of interest or region of non-interest, a subset of the set of pixels to be focus pixels (Activate or deactivate pixels 115c in accordance to the ROI; see paragraph 0071. Setting the ROI with the setting of first pixel group, steps 312, 313; fig. 15 and paragraph 0106); and 
 	means for causing the selected subset of the set of pixels to operate as focus pixels (The focusing state is detected with the phase-difference focus detection pixels 115c disposed in the ROI. The controller of the electronic device detects the focusing state at a capturing time according to the information detected from the phase-difference focus detection pixels 115c disposed in the ROI; see fig. 13 and paragraphs 0071, 0073-0074. Detect focusing state at operation 317; see fig. 15 and paragraph 0110). 

 	Regarding claim 37, Kang discloses everything claimed as applied above (see claim 36). In addition, Kang discloses means for receiving, from the image sensor, second image data of a second frame, the second image data including focus data from the selected subset of the set of pixels and imaging data from the remaining pixels of the plurality of pixels (Receiving image information from the first, second and third pixel group; see fig. 15 and paragraphs 0109-0112).

claim 38, Kang discloses everything claimed as applied above (see claim 37). In addition, Kang discloses means for shifting a lens assembly to adjust the focus of the received light on the image sensor based on the second image data, the lens assembly configured to focus the received light on the image sensor (Once information about the focusing state is detected, the controller 31 controls focus adjustment of the lens mounted on the electronic device 30 through a separate process and focusing is optimized; see paragraphs 0111-0112 and fig. 15). 
  
 	Regarding claim 39, Kang discloses everything claimed as applied above (see claim 36). In addition, Kang discloses the means for selecting comprises means for selecting the subset of the set of pixels to be focus pixels based on a determined region of interest by increasing a density of focus pixels associated with the determined region of interest from a density of focus pixels in the determined region of interest when the first image data is received (Activating focus detection pixels 115c only in the ROI and deactivating pixels 115c out of the ROI; see fig. 13 and paragraphs 0071, 0073. Thus, ROI becomes a high density focus pixels area). 
 
 	Regarding claim 40, Kang discloses everything claimed as applied above (see claim 39). In addition, Kang discloses means for determining a density of focus pixels associated with the determined region of interest based on a target item identified in the determined region of interest (A region corresponding to at least a part of a human body, for example, a face or the whole body, can be set as the ROI in the image region 

  	Regarding claim 42, Kang discloses everything claimed as applied above (see claim 36). In addition, Kang discloses the means for selecting comprises means for selecting the subset of the set of pixels to be focus pixels based on a determined region of non-interest by decreasing a density of focus pixels associated with the determined region of non-interest from a density of focus pixels in the determined region of non-interest when the first image data is received (Deactivating focus detection pixels 115c outside the ROI; see fig. 13 and paragraphs 0071, 0073. Thus, the region outside the ROI becomes a lower density focus pixels area).   	

 	Regarding claim 43, Kang discloses everything claimed as applied above (see claim 42). In addition, Kang discloses means for selecting no focus pixels for the determined region of non-interest (Using the second and third pixel group as no focus pixels with different exposure settings and once the focusing state is optimized, the controller 31 combines the image information detected from the pixels 115 to acquire one complete image at operation 319 and terminates photographing at operation 321; see fig. 15 and paragraphs 0109, 0112).

 	Regarding claim 49, Kang discloses everything claimed as applied above (see claim 36). In addition, Kang discloses means for receiving information indicating the at least one region of interest or region of non-interest of the first frame, and means for (Receiving information about the face and body parts in an image and setting the detected face/body as the ROI; see fig. 13 and paragraph 0068).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Liu (US-PGPUB 2016/0182806). 
Regarding claim 16, Kang discloses everything claimed as applied above (see claim 1). However, Kang fails to disclose each pixel of the set of pixels includes: a photodiode; and an opacity transitioning material positioned above the photodiode, the opacity transitioning material including a first opacity transitioning material portion arranged above a first section of the photodiode and a second opacity transitioning material portion arranged above a second section of the photodiode, the first opacity 
 On the other hand, Liu discloses each pixel of the set of pixels includes: a photodiode; and an opacity transitioning material positioned above the photodiode, the opacity transitioning material including a first opacity transitioning material portion arranged above a first section of the photodiode and a second opacity transitioning material portion arranged above a second section of the photodiode, the first opacity transitioning material portion and the second opacity transitioning material portion being independently configurable to be opaque or transparent (On top of the color filter 502, a configurable mask 504 is placed. Such mask could be implemented by electronic controllable mechanism, so the opacity of the mask can be controlled. When focus information is needed, an electronic signal can be sent to the image sensor to enable the mask, as shown in FIG. 4. In such case, the pixel would have the same optical characteristic as a PD pixel, in which half of light 508 from the lens is masked and half of light 510 from the lens is let through to the photodiode 506, and the focus information can be retrieved; see figs. 4-6 and paragraphs 0041-0043). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Liu to provide each pixel of the set of pixels includes: a photodiode; and an opacity transitioning material positioned above the photodiode, the opacity transitioning material including a first opacity transitioning material portion arranged above a first section of the photodiode and a second opacity transitioning material portion arranged above a second section of the photodiode, the first opacity transitioning material portion and the 

 	Regarding claim 17, Kang and Liu disclose everything claimed as applied above (see claim 16). However, Kang fails to disclose each pixel of the set of pixels is configured to operate as a focus pixel when one of the first opacity transitioning material portion or the second opacity transitioning material portion is opaque and the other of the first opacity transitioning material portion or the second opacity transitioning material portion is transparent, and the pixel is configured to operate as an imaging pixel when both of the first opacity transitioning material portion and the second opacity transitioning material portion are transparent. 
 	Nevertheless, Liu discloses each pixel of the set of pixels is configured to operate as a focus pixel when one of the first opacity transitioning material portion or the second opacity transitioning material portion is opaque and the other of the first opacity transitioning material portion or the second opacity transitioning material portion is transparent (Half of light 508 from the lens is masked and half of light 510 from the lens is let through to the photodiode 506; see fig. 6 and paragraph 0042), and the pixel is configured to operate as an imaging pixel when both of the first opacity transitioning material portion and the second opacity transitioning material portion are transparent (When the mask is “off” and allowing all of light 512 to pass through to photodiode 506; see fig. 5 and paragraph 0043). 


Allowable Subject Matter
11. 	Claims 6, 9-14, 18-20, 26, 29-34, 41 and 44-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
Regarding claim 6, the specific limitation of “the determined region of interest or region of non-interest includes a first region of interest and a second region of interest, and wherein the processor is configured to select a first density of focus pixels associated with the first region of interest and to select a second density of focus pixels associated with the second region of interest, the second density being different than the first density” in the combination as claimed is neither anticipated nor made obvious over the prior art made of record. 

Regarding claim 9, the specific limitation of “the processor is configured to cause the selected subset of the set of pixels to operate as focus pixels by: setting a first focus orientation for each of the pixels of the selected subset of the set of pixels based on at least one texture or edge detected within the first frame” in the combination as claimed is neither anticipated nor made obvious over the prior art made of record.

 	Regarding claims 10-11, they are objected to for depending on claim 9. 
	
Regarding claim 12, the specific limitation of “the determined region of interest or region of non-interest includes a first region of interest and a second region of interest, wherein the first region of interest and the second region of interest are determined based on a level of light associated with each respective region of interest, and wherein the first region of interest is associated with a relatively lower level of light with respect to the second region of interest, and wherein the processor is further configured to: receive second image data of a second frame of the scene, the second image data including the same first region of interest and the same second region of interest as the first frame; average data of a first subset of focus pixels associated with the first region of interest; average data of a second subset of focus pixels associated with the second region of interest; and shift a lens assembly to adjust the focus of the received light on the image sensor based on the average of the data of the first subset of focus pixels and the average of the data of the second subset of focus pixels” in the combination as claimed is neither anticipated nor made obvious over the prior art made of record.

 	Regarding claims 13-14, they are objected to for depending on claim 12. 

 	Regarding claim 18, the specific limitation of “the opacity transitioning material further includes a third opacity transitioning material portion arranged above a third section of the photodiode and a fourth opacity transitioning material portion arranged above a fourth section of the photodiode, the first opacity transitioning material portion, the second opacity transitioning material portion, the third opacity transitioning material portion, and the fourth opacity transitioning material portion being independently configurable to be opaque or transparent.” in the combination as claimed is neither anticipated nor made obvious over the prior art made of record.
 	
Regarding claims 19-20, they are objected to for depending on claim 18. 

 	Regarding claim 26, the specific limitation of “the determined region of interest or region of non-interest includes a first region of interest and a second region of interest, and the method further comprises: selecting a first density of focus pixels associated with the first region of interest; and selecting a second density of focus pixels associated with the second region of interest, the second density being different than the first density” in the combination as claimed is neither anticipated nor made obvious over the prior art made of record.

 	Regarding claim 29, the specific limitation of “causing the selected subset of the set of pixels to operate as focus pixels comprises: setting a first focus orientation for 
 	
 	Regarding claims 30-31, they are objected to for depending on claim 29. 

 	Regarding claim 32, the specific limitation of “the determined region of interest or region of non-interest includes a first region of interest and a second region of interest, wherein the first region of interest and the second region of interest are determined based on a level of light associated with each respective region of interest, and wherein the first region of interest is associated with a relatively lower level of light with respective to the second region of interest, the method further comprising: receiving second image data of a second frame of the scene, the second image data including the same first region of interest and the same second region of interest as the first frame; averaging data of a first subset of focus pixels associated with the first region of interest; averaging data of a second subset of focus pixels associated with the second region of interest; and shift a lens assembly to adjust the focus of the received light on the image sensor based on the average of the data of the first subset of focus pixels and the average of the data of the second subset of focus pixels” in the combination as claimed is neither anticipated nor made obvious over the prior art made of record.
 	
 	Regarding claims 33-34, they are objected to for depending on claim 32. 
 
claim 41, the specific limitation of “the determined region of interest or region of non-interest includes a first region of interest and a second region of interest, and the apparatus further comprises: means for selecting a first density of focus pixels associated with the first region of interest; and   means for selecting a second density of focus pixels associated with the second region of interest, the second density being different than the first density” in the combination as claimed is neither anticipated nor made obvious over the prior art made of record.

 	Regarding claim 44, the specific limitation of “the means for causing the selected subset of the set of pixels to operate as focus pixels comprises: means for setting a first focus orientation for each of the pixels of the selected subset of the set of pixels based on at least one texture or edge detected within the first frame” in the combination as claimed is neither anticipated nor made obvious over the prior art made of record.
	
 	Regarding claim 45, it is objected to for depending on claim 44. 
 	Regarding claim 46, the specific limitation of “the determined region of interest or region of non-interest includes a first region of interest and a second region of interest, wherein the first region of interest and the second region of interest are determined based on a level of light associated with each respective region of interest, and wherein the first region of interest is associated with a relatively lower level of light with respective to the second region of interest, the apparatus further comprising: means for receiving second image data of a second frame of the scene, the second image data 
	
 	Regarding claims 47-48, they are objected to for depending on claim 46.

Contact Information
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/04/2022